Exhibit 4.1 AMENDED AND RESTATED Common Stock Purchase WarranT FOUNDATION HEALTHCARE, INC. Warrant Shares: Original Issue Date: June 20, 2011 Warrant No. Amended and Restated Date:June 20, 2016 THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value received, (the “Holder”) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the Issue Date and on or prior to the close of business on the six-year anniversary of the Issue Date (the “Termination Date”) but not thereafter, to subscribe for and purchase from Foundation Healthcare, Inc., an Oklahoma corporation, f/k/a Graymark Healthcare, Inc. (the “Company”), up to xx,xxx shares (the “Warrant Shares”) of its common stock, par value $0.0001 per share (the “Common Stock”).The purchase price of one share of Common Stock under this Warrant shall be equal to the Exercise Price, as defined in Section 2(b).
